Romeauer, J.,
delivered the opinion of the court.
This is a suit in equity seeking to restrain the defendant, who is collector of the revenue of Ozark county, from collecting a judgment tax of forty cents on the one hundred dollar valuation, and a road tax of five cents on the one hundred dollar valuation, assessed against the plaintiff’s property.
The cause was submitted to the trial court upon an agreed statement of facts by which, among other things, it is agreed “that said forty cent judgment and five cents road tax is in excess of the fifty cents limitation in section 11, article 10, of the constitution of 1875.” The trial court rendered a judgment for the defendant, and upon the plaintiff’s application granted him an appeal to this court.
It appears by the record, as well as by the statement and brief of counsel filed in this court, that the case involves the construction of the constitution of the state, *477and the construction of the revenue laws of this state,, and that this court has no appellate jurisdiction thereof.
It becomes our duty, under the provisions of the act-of March 18, 1885 (Laws 1885, p. 121), to order the-transfer of the case to the Supreme Court. It is so ordered.
All the judges concur.